Taylor, C. J.,
dissenting. — I can not agree to the conclusion reached in this case. In the opinion it is very properly said “an essential feature to a mortgage is the existence of an indebtedness, payment of which it is designed to secure.” The opinion then proceeds to say that “there is no suggestion in either the bill of complaint or the instrument in question that any indebtedness either already incurred or then created existed on the part of the defendants to secure which this instrument was given.” In the latter conclusion I am unable to agree. The instrument set out in the bill for its specific enforcement first acknowledges receipt from Smith & Company of the definite sum of $300, then by apt words bargains, sells and transfers to them certain definitely described cattle, then follows: “The condition of this sale is that if the said J. W. Hope or Grace M. Hope, his wife, shall pay or cause to be. paid to the said W. J. Smith & Company or order the said sum of two hundred dollars ($300.00) on or before November 1st, A. D. 1900, this sale and transfer to be null and void; otherwise to be *300and remain good and effectual in law, in which event we agree to deliver to said W. J. Smith & Co. at Fitzgerald, without charge, the fifty head of cattle herein described.” In this condition we have the annulment of the entire instrument expressly made to depend upon the happening of what event? “If the said J. W. Hope or Grace M. Hope, his wife, shall pay or cause to be paid to the said W. J. Smith & Co. or order the said sum of two hundred dollars ($200.00) on or before November 1st, A. D. 1900.” . Bouvier defines the word “pay” as follows: “To discharge a debt, to deliver a creditor the value of a debt, either in money or in goods, to his acceptance, by which the debt is discharged;” and he defines the word “paym'ent” to be: “The fulfillment of a promise, or the performance of an agreement. The discharge in money of a sum due. It implies the existence. of a debt, of a party ■ to whom it is owed, and of a satisfaction of the debt to that party.” Tuttle v. Armstead, 53 Conn. 175, 22 Atl. Rep. 677; Farmersville v. Greenville Nat. Bk., 84 Texas, 40, 19 S. W. Rep. 334; Bloodworth v. Jacobs, 2 La. Ann. 24. Webster defines the word “pay” to be: “To discharge, as a debt or obligation, by giving or doing that which is due; to make due return for; to deliver the amount .or value of to the person to whom it is owing.” So, when the parties to this instrument used the words “pay or cause to be paid,”, a definitely specified sum of money it implied the existence of a debt for that sum owed by the party who undertook to pay to the pary to whom such payment was to be made. The condition in this instrument further fixes a definite date on which such payment should be made, and further contains a promise to pay the sum named “to the order” of the payees named, so that it can not be said that the instrument left it optional alone with the makers thereof whether they would pay the money or deliver the cattle. I take it that under this instrument W. J. Smith & Co., the payees named therein, could, at any time after the date fixed in the instrument for the payment of the money named, have required the makers *301of that instrument to have paid the amount named therein to a third party by a draft or order for the amount, whether the makers were then in a frame of mind to deliver the cattle in specie or not.
In McGriff v. Porter, 5 Fla. 373, a mortgage of personalty is defined to be: “A mortgage of personalty is a conveyance of the absolute property and interest therein, defeasible on the performance of some condition subsequent, such as the payment of money, doing some act by the mortgagor, or the like.” This definition describes the instrument under discussion fully and accurately, and under our statute making any instrument of writing a mortgage that is given for the purpose or with the intention of securing the payment of money, I think it is clear that the instrument involved in this suit is a mortgage, and nothing more. That it does not provide expressly for the payment of interest on the debt it secures, is no criterion by which to test the character of the instrument. It certainly bore interest at the legal rate from the date fixed therein for the payment of the amount agreed therein to be paid, and the interest on the sum loaned for the time anterior to that date may have been deducted by the creditor from the sum loaned in advance at the time of the loan. But, again, I do not think that this instrument can in any event be held to be a conditional sale, for the reason that it shows on its face that the conditional sellers have all along retained possession of the property sold. To constitute a'conditional sale, an essential feature is the delivery of possession of the thing sold by the seller to the purchaser. In any aspect of the case, I think it is clear that the instrument here is a mortgage, and can, under our statute, be enforced only by foreclosure, and that the court below properly sustained the demurrer of the defendants below to the bill of the complainants on that ground, and that the decree appealed from should be affirmed.
Shackdeíord, 'J., concurs in the foregoing dissenting opinion.